Citation Nr: 0201643	
Decision Date: 02/19/02    Archive Date: 02/25/02	

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella with degenerative changes of the right knee, 
currently assigned a 10 percent evaluation.

2.  Entitlement to an increased rating for chondromalacia 
patella with degenerative changes of the left knee, currently 
assigned a 10 percent evaluation.

3.  Entitlement to an effective date earlier than February 
26, 1998 for the award of a 10 percent evaluation for 
service-connected chondromalacia patella with degenerative 
changes of the left knee.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an October 1998 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a March 26, 1998 decision of the Board denying 
entitlement to increased ratings for the veteran's service-
connected right and left knee disabilities, and, in so doing, 
remanded the case to the Board for additional development.  
Since the time of the Court's October 1998 Order, the 
veteran's case has been remanded on two separate occasions 
(in June 1999 and May 2000) for additional development.  
Following the first of those remands, the Regional Office 
(RO), in a decision of December 1999, granted a 10 percent 
evaluation for the veteran's service-connected left knee 
disability, effective from October 4, 1999.  The veteran 
voiced his disagreement with the assigned date for award of 
said benefits, with the result that the date in question was 
subsequently revised to February 26, 1998.  As of the present 
time, the veteran has continued to voice his disagreement 
with the effective date for the award of a compensable 
evaluation for his service-connected left knee disability.  
Accordingly, that issue, as well as the issues of increased 
ratings for the veteran's service-connected right and left 
knee disabilities, are currently before the Board.


FINDINGS OF FACT

1.  On May 18, 1993, the veteran submitted a claim for an 
increased rating for chondromalacia patella of the left (and 
right) knees.

2.  On February 26, 1998, radiographic studies for the first 
time demonstrated the presence of osteoarthritis of the left 
knee.

3.  Prior to February 26, 1998, there was no evidence of 
recurrent subluxation or lateral instability, or of 
significant limitation of motion of the veteran's left knee.

4.  The veteran's service-connected left knee disability is 
presently characterized by X-ray evidence of arthritis, with 
range of motion from 0 to 90 degrees, accompanied by pain 
productive of functional impairment, but no instability or 
subluxation.

5.  The veteran's service-connected right knee disability is 
presently characterized by X-ray evidence of arthritis, with 
range of motion from 0 to 90 degrees, accompanied by pain 
productive of functional impairment, but no instability or 
subluxation.  

CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for service-
connected chondromalacia patella with degenerative changes of 
the right knee is not warranted.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 4.40, 4.59, and Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001).

2.  An evaluation in excess of 10 percent for service-
connected chondromalacia patella with degenerative changes of 
the left knee is not warranted.  38 U.S.C.A. § 1155 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 4.40, 4.59, and Part 4, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001).

3.  An effective date earlier than February 26, 1998 for the 
award of a 10 percent evaluation for service-connected 
chondromalacia patella with degenerative changes of the left 
knee is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.400 and Part 4, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records covering the period from April 1977 
to March 1984 show treatment during that time for 
chondromalacia patellae.  During the course of orthopedic 
outpatient treatment in mid-March 1984, the veteran gave a 
"long history" of knee pain on the right, though currently, 
his left knee was somewhat worse than the right knee.  
According to the veteran, his knee problems were worse with 
running and with deep knee bends.  Physical examination 
revealed no evidence of effusion.  There was a full range of 
motion bilaterally, though with pain on patellar compression 
on the left.  Tone was described as good, and there was no 
evidence of joint instability.  At the time of evaluation, 
radiographic studies of the veteran's knees were normal. 

In June 1986, a VA general medical examination was 
accomplished.  At the time of examination, the veteran 
complained of pain in both knees.  Physical examination of 
the knees failed to reveal evidence of soft tissue edema, or 
of any increased joint heat, redness, or palpatoid 
tenderness.  There was no evidence of joint effusion, and the 
veteran displayed a normal range of flexion and extension, 
though with mild discomfort.  The cruciate and collateral 
ligaments were intact, and both of the knee joints were 
stable.  Noted at the time of examination was that the 
veteran walked on his heels and toes without difficulty, and 
squatted with only slight discomfort bilaterally.  
Radiographic studies of the veteran's knees showed no 
evidence of joint effusion, or of any fracture or 
dislocation.  The joint space was well maintained 
bilaterally.  The pertinent diagnosis was bilateral knee 
discomfort, probably secondary to chondromalacia patellae, 
without any functional impairment, but with knee discomfort 
"intermittently."

In a rating decision of July 1986, the RO granted service 
connection (and noncompensable evaluations) for 
chondromalacia patella of the right and left knees.

During the course of a private orthopedic examination in 
January 1992, it was noted that the veteran was able to walk 
about the room on his tiptoes and heels, and could both 
execute and arise from full deep knee bends.  No deformities 
were present, and the veteran's knee joints displayed a full 
range of motion.  

During the course of VA outpatient treatment in early July 
1992, the veteran gave a history of chronic right knee pain 
which had been getting worse.  Reportedly, the veteran had 
been experiencing pain in his right knee "off and on" for a 
period of 5 years.  The clinical assessment was knee pain.

Private radiographic studies of the veteran's right knee 
conducted in mid-May 1993 showed evidence of very mild 
spurring of the femoral condyle's inner aspect, though with 
no evidence of fracture, dislocation, or significant bony 
abnormality.  The clinical impression was "very mild 
degenerative changes."

On May 18, 1993, the veteran submitted a claim for increased 
evaluations for his service-connected right and left knee 
disabilities.

Private treatment records dated in May and June 1993 show 
treatment at that time for various knee-related problems.  In 
mid-May 1993, the veteran was seen in the Emergency 
Department of a private medical facility for complaints of 
right knee pain.  At the time of evaluation, the veteran gave 
a history of "worn cartilage" in both knees.  The veteran was 
observed to ambulate with a limp, though there was no 
evidence of any knee swelling.  

At the time of a private orthopedic examination in late May 
1993, the veteran complained of knee pain, in particular, in 
his right knee, which had been exacerbated by his job.  
Physical examination revealed no evidence of any effusion.  
Range of motion measurements showed full extension to 130 
degrees of flexion bilaterally.  The cruciate and collateral 
ligaments were stable bilaterally, and there was 5+ strength 
in all lower extremity muscle groups.  There was some 
crepitus with range of motion, in particular, in the joint 
line of the right knee medially and  laterally, which caused 
the veteran some discomfort.  No locking or popping was 
present, and McMurray's test was negative bilaterally.  The 
pertinent diagnosis was early degenerative arthritis of the 
right knee.

In August 1993, a VA orthopedic examination was accomplished.  
At the time of examination, the veteran gave a history of 
discomfort "on and off" in his right knee.  Reportedly, the 
veteran had been able to "get by" by wearing a brace, and by 
using anti-inflammatory medication.  However, in May 1993, he 
found himself in the emergency room of a private medical 
facility as a result of "increased right knee pain."  When 
questioned regarding his left knee, the veteran commented 
that he "didn't have much problem" with that knee.  While 
there was a "grinding feeling" and discomfort in the right 
knee, this was not true of the veteran's left knee.  At the 
time of examination, neither knee showed any evidence of 
instability.  McMurray's test was negative bilaterally, and 
flexion of the left knee was between 110 and 115 degrees.  
Radiographic studies revealed no evidence of any fracture or 
dislocation of either knee, and both of the veteran's knee 
joints were well maintained.  The radiographic impression was 
of no evidence of fracture or other bony abnormality. 

In a rating decision of August 1993, the previous 
(noncompensable) evaluation for the veteran's service-
connected right knee disability was increased to 10 percent, 
effective May 18, 1993, the date of receipt of his claim for 
increase.  A noncompensable evaluation was continued for the 
veteran's service-connected left knee disability.

In correspondence of mid-September 1993, a private orthopedic 
surgeon commented that the veteran suffered from pain in both 
knees, the right knee being somewhat worse than the left.  In 
the opinion of the private physician, the veteran exhibited 
some mild crepitation, as well as what appeared to be 
"synovial plica-type symptoms" in the parapatellar region.

In correspondence received in September 1993, the Midwest 
Senior Area Medical Officer of the United States Postal 
Service stated that he had reviewed the veteran's medical 
records, and that, in his opinion, the veteran did exhibit 
"significant degenerative arthritis of his knees."  The 
medical officer further noted that the veteran's problems 
might have been aggravated by a June 1992 injury to his right 
knee, and that, due to such problems, there was a need for 
the veteran to bid on a permanent change of jobs to a 
position not involving excessive walking, climbing, or 
prolonged standing.

In a rating decision of October 1993, the RO continued the 
veteran's previously-assigned evaluations for his service-
connected right and left knee disabilities.

In correspondence of mid-October 1993, a private orthopedic 
surgeon stated that the veteran suffered from "contingent" 
knee pain due to weakness and patellofemoral dysfunction.  
The physician recommended that the veteran continue in an 
active exercise program, involving occasional, but no 
repetitive, deep knee bends or squatting activities.

In correspondence of early December 1993, that same private 
orthopedic surgeon commented that, due to the veteran's 
problems with patellofemoral dysfunction and chondromalacia, 
and his history of prior heel cord injury, it was "unlikely" 
that he could return to jobs requiring deep knee bends or 
lifting from a squatting position.

In correspondence of January 1994, the veteran's private 
orthopedic surgeon stated that the appellant had been under 
his care for multiple orthopedic problems, among them, 
patellofemoral dysfunction and chondromalacia.  Due to these 
problems, the veteran had been placed on "permanent 
restriction" from positions requiring deep knee bends or 
lifting from a squatting position.

In January 1994, an additional VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran limped on his right knee, and utilized a walking 
cane.  Reportedly, in May 1993, the veteran found it 
necessary to go to the emergency room due to increased right 
knee pain.  At the time of evaluation, the veteran displayed 
a mild knee valgus on the right of approximately 5 degrees.  
There was no swelling in either knee, and not much crepitus 
on passive extension and flexion.  However, on palpation of 
the right knee, there was some evidence of tenderness in the 
area of the patellar ligament.  At the time of evaluation, 
there was no evidence of any anteroposterior or lateral 
instability, though on McMurray's test, there was increased 
crepitus and pain in the right knee.  No such crepitus or 
pain was present on the left.  Range of motion measurements 
showed flexion to 125 degrees on the right, and to 128 
degrees on the left.  Magnetic Resonance Imaging (MRI) 
conducted in conjunction with the veteran's orthopedic 
examination was considered "nondiagnostic" due to technical 
limitations.  The pertinent diagnoses were negative left 
knee; and chondromalacia of the right knee. 

In a rating decision of February 1994, the RO continued the 
respective 10 percent and 0 percent evaluations for the 
veteran's service-connected right and left knee disabilities.  

During the course of VA outpatient treatment in late March 
1994, the veteran complained of bilateral knee pain, somewhat 
worse on the right than the left, with aching following 
increased activity, and on awakening in the morning.  On 
physical examination, there were negative guarding and 
apprehension signs bilaterally.  Lateral tracking of the 
patella resulted in pain, somewhat worse on the right than 
the left, though with no evidence of any laxity.  
Radiographic studies of the veteran's knees were described as 
within normal limits.  The clinical assessment was chronic 
bilateral patellofemoral pain.

Received in April 1994 was an excerpt from the Encyclopedia 
Britannica describing various joint diseases and injuries.  

At the time of a hearing before a traveling member of the 
Board in April 1994, the veteran offered testimony regarding 
his service-connected knee disabilities.  When questioned, 
the veteran stated that, of late, he had noticed an increase 
in pain in his left knee, to the extent that such pain was 
now "a daily thing."  See Transcript, p. 9.  When further 
questioned as to whether his left knee ever "gave out," the 
veteran replied "not to my knowledge."  See Transcript, p. 
16.

In a statement of early June 1994, a private physician wrote 
that, with the exception of some discomfort on deep knee 
bending, the veteran's knees were stable, and exhibited a 
full range of motion.  

In late March 1996, the veteran's case was remanded to the RO 
for additional development.

On VA orthopedic examination in October 1996, the veteran 
stated that, as a result of his service-connected knee 
disabilities, he had found it necessary to change jobs.  
Current complaints consisted of popping and clicking, as well 
as pain in both knees.  According to the veteran, with the 
use of (anti) inflammatory medication, he was able to "hold 
up the pain" pretty well.  While in the past, the veteran had 
utilized knee braces on both knees, he was currently wearing 
a brace only on his left knee.

The physician noted that the veteran's claims folder was 
available, and had been reviewed.  Physical evaluation showed 
the veteran to limp on his right leg, though he was able to 
walk on both his toes and heels.  Deep knee bending was to 80 
degrees, with pain in the bilateral heels.  Lower extremity 
strength was 5/5 on the right, and 4/5 on the left.  The 
veteran's ligaments were within normal limits, and there was 
no evidence of either tenderness or effusion.  Crepitus was 
present, somewhat more on the left than the right, 
accompanied by a complaint of pain on full extension.  Range 
of motion measurements showed flexion to 110 degrees on the 
right, and to 104 degrees on the left, accompanied by pain.  
McMurray's test resulted in pain and groaning bilaterally.  
The Apley test likewise resulted in pain and groaning, but 
with no locking or "popping" noises.  Radiographic studies of 
both knees failed to reveal evidence of any abnormality.  
Magnetic resonance imaging was consistent with a small 
effusion in the right knee, and a normal left knee.  The 
pertinent diagnoses were small effusion of the right knee, 
and left knee strain.

In late December 1997, the veteran's case was once again 
remanded to the RO for additional development.

VA outpatient treatment records covering the period from 
December 1997 to February 1998 show treatment during that 
time for various knee problems.  In mid-December 1997, the 
veteran complained of pain in both knees, described as an 
"achy" pain, which was somewhat worse when the veteran first 
started moving in the morning.  According to the veteran, his 
leg would lock only occasionally, and then "give out."  On 
physical examination, there was evidence of increased left 
knee pain on flexion and extension.  The McMurray's and Apley 
tests were negative for both the right and left knees.  The 
clinical assessment was patellofemoral syndrome.

During the course of VA outpatient orthopedic treatment in 
mid-February 1998, the veteran complained of bilateral 
anterior knee pain.  Radiographic studies were described as 
within normal limits.  Physical examination was negative for 
any effusion, though the veteran's patellae were "tight" 
bilaterally.  Both of the veteran's patellae tracked well, 
and there was no evidence of instability or joint line pain.  
Radiographic studies of the veteran's  knees conducted on 
February 26, 1998, in  conjunction with the veteran's 
orthopedic evaluation, failed to reveal evidence of any 
fracture, dislocation, or bony destruction.  Osteoarthritic 
changes were, however, in evidence, accompanied by slight 
narrowing of the medial joint space and patellar spurs 
bilaterally.  The radiographic impression was bilateral 
minimal osteoarthritis, with bilateral patellar spurs, and no 
evidence of fracture.  The clinical impression was bilateral 
"PFC."

On outpatient VA orthopedic evaluation in August 1998, the 
veteran gave a history of pain in both knees of 13 years' 
duration.  Current complaints included "popping" and 
"squeaking," as well as periodic "giving out" of both knees.  
On physical examination, there was no evidence of any 
crepitus, or of varus/valgus instability.  The drawer sign 
was negative bilaterally, though the left anterior drawer 
maneuver produced some pain.  The McMurray test was negative, 
and there was a positive "pop" in the joint line bilaterally.  
Range of motion measurements showed extension to 175 degrees, 
and flexion to 100 degrees, bilaterally.  At the time of 
evaluation, both patellar tracking and "tilt" were within 
normal limits.

In mid-June 1999, the veteran's case was once again remanded 
to the RO for additional development. 

In early October 1999, an additional VA orthopedic 
examination was accomplished.  At the time of examination, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  Reportedly, a physical therapy evaluation 
conducted in late September 1998 had shown flexion to 90 
degrees, and extension to 0 degrees "(full)" bilaterally.  
Currently, the veteran complained of daily knee pain, with 
the left knee worse than the right.  His walking was 
"limited," consisting of less than 2 blocks.  According to 
the veteran, he could stand for less than 5 to 7 minutes.  
Were he to stand or walk longer than that, he would 
experience increased pain.  When questioned, the veteran 
stated that rainy or snowy weather increased his knee pain.  
Reportedly, overall activity was decreased when the veteran's 
knee symptoms increased.  At the time of evaluation, it could 
not be determined whether the veteran's knee motion decreased 
with "flare-ups."  When questioned regarding his medication, 
the veteran stated that the only medication he took was for 
his back.  The veteran no longer used a cane, but rather 
utilized bilateral Neoprene knee braces with medial and 
lateral hinges.  According to the veteran, his left knee was 
worse than his right, manifested by periodic swelling and 
"giving way," but no locking.  Additionally noted was that he 
had no pain when sitting, and no pain in bed.

On physical examination, there was moderate pain present in 
the veteran's left knee.  Alignment of the veteran's legs on 
standing was within normal limits.  Ambulation showed a limp, 
with both knees tending to "give" as the veteran walked.  The 
veteran was able to come to a tiptoe standing position, and 
to maintain his body weight.  However, according to the 
veteran, he wasn't able to walk on his tiptoes due to pain.  
At the time of evaluation, the veteran was able to squat to 
130 degrees, but experienced left knee pain on rising.  Range 
of motion measurements (measured with a goniometer) showed 
flexion to 130 degrees, and full (0 degrees) extension 
bilaterally.  There was moderate patellofemoral crepitus in 
the left knee, but with no joint effusion on either the right 
or left.  Tenderness was present in the peripatellar areas on 
the right and left, though Lachman's test was negative.  At 
the time of evaluation, there was no evidence of varus or 
valgus laxity.  Anterior and posterior drawer signs were 
described as negative.  Strength of the right and left 
quadriceps muscles was estimated as 4/5.  Radiographic 
studies of both knees showed evidence of only mild narrowing 
of the medial joint compartment on either side, with the 
joint spaces themselves well-maintained.  There was no 
evidence of fracture, dislocation, or destructive bony 
lesion, or of significant joint effusion.  In the opinion of 
the examiner, the veteran did suffer from a functional loss 
secondary to pain and weakness due to his knees.  
Additionally noted were problems with "flare-ups" of 
increased pain secondary to activity and weather changes.

In a rating decision of December 1999, the RO granted a 10 
percent evaluation for the veteran's service-connected left 
chondromalacia patella, effective from October 4, 1999, the 
date of the aforementioned VA orthopedic examination.

During the course of an RO hearing in January 2000, the 
veteran's accredited representative testified that the 
veteran's claim for an increased evaluation for his service-
connected knee disabilities was premised primarily upon 
painful motion.  See Transcript, p. 13.

In a rating decision of February 2000, the RO continued the 
previously-assigned 10 percent evaluation for the veteran's 
service-connected chondromalacia patella of the right knee 
with degenerative changes.  That same rating decision amended 
the effective date assigned for the veteran's 10 percent 
evaluation for service-connected chondromalacia patella of 
the left knee with degenerative changes to February 26, 1998, 
the date of radiographic studies first showing evidence of 
osteoarthritis of the left knee.

In May 2000, the veteran's case was once again remanded to 
the RO for additional development.

In June 2000, an additional VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Additionally noted was that the veteran was 
currently on a "work related disability" regarding his knees, 
and possibly his back.  When questioned, the veteran stated 
that his knees were "no worse" than when he was examined in 
October 1999.  Current complaints consisted of pain when 
walking as much as a block, as well as swelling in his knees 
"from time to time."  According to the veteran, this swelling 
occurred approximately 3 times per month.  Additional 
complaints included morning stiffness, lasting approximately 
20 to 30 minutes, and a "giving way" of the knee 
approximately 2 times per week.  When questioned, the veteran 
stated that he wore bilateral knee braces, but took no pain 
medication for his knees.  There were no symptoms of locking, 
though the veteran's overall endurance was somewhat decreased 
due to his knee problems.

On physical examination, the veteran stated that he was "in 
pain."  He stood with normal alignment of his knees, with no 
varus or valgus malalignment.  At the time of evaluation, the 
veteran displayed a rather "lumbering" gait, with no specific 
varus or valgus stress, and no specific limp favoring either 
his right or left leg.  Range of motion studies (performed 
with a goniometer) revealed full (0 degrees) extension and 90 
degrees flexion bilaterally, with no crepitus about the 
patellofemoral or femorotibial joints.  There was no evidence 
of soft tissue swelling, and no joint effusion of either 
knee.  No specific tenderness was noted on palpation about 
the knees, which is to say, that there was no joint line 
tenderness either medially or laterally.  Nor was there any 
tenderness about the patellae superiorly, inferiorly, or in 
the retropatellar aspect.  The veteran's knees displayed 
normal tracking during both flexion and extension, and there 
was no subluxation of the patellae.  Ligament examination 
revealed normal varus and valgus strength, and Lachman's test 
was negative, as were the anterior and posterior drawer 
signs.  At the time of evaluation, strength of the hamstrings 
and quadriceps was estimated at 3/5 on both the right and 
left, and was under complete control of the veteran.  The 
pertinent diagnosis was bilateral knee pain.

In the opinion of the examiner, the veteran showed no 
symptoms of locking or joint effusion, though he did give 
some history of swelling.  There was no pain during range of 
motion, and no additional limitation of motion with fatigue, 
or due to or during "flare-ups."

During the course of a hearing before a traveling member of 
the Board in July 2001, the veteran complained of pain, 
swelling, and a "giving way" of his right knee.  See 
Transcript, p. 3 (T. at 3).  The veteran reported his 
arthritis was diagnosed in service in 1982. (T. at 5).  He 
complained of constant pain. (T. at 5-6).  He related that he 
used 90 percent of his sick leave for his knee problems. (T. 
at 8-9).  The veteran further maintained that he lost 10 
months of work in 1993 due to his knee disabilities. (T. at 
19, 21).  The veteran's accredited representative testified 
to the fact that, in his opinion, previous evaluations had 
discounted "painful motion" of the veteran's knees, as well 
as the "functional impairment" associated with that pain. T. 
at 20.

Analysis 

The veteran in this case seeks increased evaluations for his 
service-connected right and left knee disabilities.  In 
pertinent part, it is argued that current manifestations of 
the veteran's service-connected right and left knee 
disabilities are more severe than presently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective 10 percent schedular evaluations 
now assigned.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2001); 38 C.F.R. Part 
4 (2001).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Regarding the veteran's current claims for increase, a 10 
percent evaluation is warranted where there is evidence of 
slight impairment of the knee, including recurrent 
subluxation or lateral instability.  An increased, which is 
to say, 20 percent evaluation, on that same basis, would 
require demonstrated evidence of moderate knee impairment, 
once again, including recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Code 5257 (2001).

A 10 percent evaluation also may be assigned where there is a 
limitation of flexion due to a service-connected knee 
disability to 45 degrees.  A 20 percent evaluation, on that 
same basis, would require demonstrated evidence of flexion 
limited to 30 degrees.  38 C.F.R. Part 4, Code 5260 (2001).

In similar fashion, a 10 percent evaluation for a service-
connected knee disability would be in order where there is a 
limitation of extension of the leg to 10 degrees, with an 
increased, which is to say, 20 percent evaluation requiring 
demonstrated evidence of extension limited to 15 degrees.  
38 C.F.R. Part 4, Code 5261 (2001).

The Board notes that, based on the evidence of record, the 
veteran currently suffers from osteoarthritis of both his 
right and left knees.  Pursuant to applicable law and 
regulation, degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint (such as the knee) affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under Diagnostic Code 5003.  However, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2001).

Finally, it is the intent of the Schedule for Rating 
Disabilities (Part 4) to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
38 C.F.R. § 4.59 (2001).  This is to say that, even absent a 
definable limitation of motion, where there is functional 
disability due to pain, supported by adequate pathology, 
compensation may be warranted.  38 C.F.R. § 4.40 (2001).

In the present case, while on various occasions, the veteran 
has complained of his knees "giving out" and has employed 
knee braces, there currently exists no objective evidence 
that the veteran suffers from any instability of either his 
right or left knee.  In point of fact, repeated VA orthopedic 
examinations have failed to demonstrate objectively the 
presence of either recurrent subluxation or lateral 
instability.  As of the time of a recent VA orthopedic 
examination in October 1999, there was no evidence of any 
varus or valgus laxity, or of joint effusion, or tenderness 
in the peripatellar areas.  Moreover, on more recent VA 
orthopedic examination in June 2000, both varus and valgus 
strength were within normal limits, as was tracking of the 
veteran's patellae.  Specifically noted was that there was 
"no subluxation" of either of the veteran's knees.  Based on 
such findings, it is clear that an evaluation of 10 percent 
or more for the veteran's service-connected knee disabilities 
on the basis of instability is not in order.  More 
specifically, there currently exists no evidence consistent 
with "moderate" impairment of either of the veteran's knees.  
See 38 C.F.R. Part 4, Code 5257 (2001).

As noted above, an increased rating for the veteran's 
service-connected knee disabilities may also be granted on 
the basis of limitation of motion, which is to say, 
limitation of flexion and/or extension of the veteran's 
knees.  However, based upon a review of the record, it would 
appear that, on most occasions, the veteran has exhibited 
close to "full" range of motion of both his right and left 
knees.  See 38 C.F.R. § 4.71a (2001).  In point of fact, the 
most "severe" limitation of motion exhibited by the veteran 
appears to have occurred during the course of a VA orthopedic 
examination in June 2000, at which time extension was "full," 
but flexion was to only 90 degrees.  Significantly, under 
applicable law and regulation, such a limitation of flexion 
is insufficient to warrant the assignment of an increased 
(i.e., 20 percent) evaluation.  38 C.F.R. Part 4, Code 5260 
(2001).  Moreover, as noted above, the majority of the 
veteran's range of motion studies have shown both flexion and 
extension well in excess of 100 degrees.  Under such 
circumstances, an increased evaluation based on limitation of 
motion is not warranted.

As previously noted, at the time of VA radiographic studies 
in February 1998, the veteran was found to be suffering from 
some, although minimal, osteoarthritic changes in both knees.  
Accordingly, the veteran's service-connected knee 
disabilities may be evaluated on the basis of degenerative 
arthritis.  Such arthritis, when established by X-ray 
findings, is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code or codes for the 
specific joint involved.  When limitation of motion of that 
joint is noncompensable (as in this case), an evaluation of 
10 percent is applied for each major joint (such as the 
knee).  However, limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
Code 5003 (2001).

In the present case, the veteran clearly suffers from 
arthritis of both knees.  Similarly clear, however, is that 
such limitation of motion as is attributable to his service-
connected knee disabilities is, at present, noncompensable.  
See 38 C.F.R. Part 4, Codes 5260, 5261 (2001).  Under such 
circumstances, a 10 percent evaluation (but no more) may be 
assigned for each of the veteran's service-connected knees.  
This 10 percent evaluation contemplates the veteran's 
complaints of swelling, as well as his repeated complaints of 
painful motion on use or due to flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In reaching this determination, the Board has taken into 
consideration recent precedent opinions of the Office of the 
General Counsel, Department of Veterans Affairs (VA), 
regarding separate evaluations for service-connected knee 
disabilities.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  However, based on a 
review of the entire evidence of record, it is the opinion of 
the Board that neither of these opinions is for application 
in the present case.  More specifically, the veteran is 
currently rated on the basis of degenerative arthritis and 
limitation of motion, and not on the basis of recurrent 
subluxation/lateral instability (neither of which have been 
shown to exist) in conjunction with osteoarthritis.  Under 
such circumstances, a separate and distinct rating for 
recurrent subluxation/lateral instability of the knees is not 
in order.

In addition to the aforementioned, the veteran in this case 
seeks assignment of an effective date earlier than February 
26, 1998 for the award of a 10 percent evaluation for his 
service-connected left knee disability.  In that regard, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service; 
otherwise the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2001).

In the present case, the veteran's claim for increase was 
received on May 18, 1993.  However, at the time of the filing 
of the veteran's claim, his predominant problem was his 
right, and not his left knee.  In point of fact, on VA 
orthopedic examination in August 1993, the veteran stated 
that he did not have "much of a problem" with his left knee.  
Prior to February 26, 1998, radiographic studies of the 
veteran's left knee were within normal limits.  Repeated 
range of motion studies and evaluations of instability were 
similarly insufficient to warrant the assignment of a 
compensable evaluation.  Not until February 26, 1998, when X-
rays confirmed the presence of osteoarthritis of the left 
knee, were there present clinical findings sufficient to 
warrant a compensable evaluation.  See 38 C.F.R. Part 4, Code 
5003 (2001).

The veteran has argued that, as early as May 18, 1993, he 
suffered from left knee impairment, and, specifically, pain, 
sufficient to warrant the assignment of a compensable 
evaluation.  However, the objective evidence of record is 
clearly to the contrary.  As noted above, at the time of the 
filing of the veteran's claim in May 1993, his problems were 
primarily centered about his service-connected right knee.  
Not until February 26, 1998, was there present a functional 
loss due to pain, supported by adequate pathology (i.e., 
osteoarthritis) sufficient to warrant the assignment of a 10 
percent evaluation.  Accordingly, "entitlement arose" no 
earlier than that date.

The Board has also considered the testimony and evidence 
submitted concerning time lost from work and use of sick 
leave in support of the claim for an increased rating.  The 
Board must point out that a review of the record demonstrates 
that the veteran did not lose ten months of work time in 1993 
due to his knee disability.  The contemporaneous evidence 
demonstrates restrictions from certain motions or prolonged 
standing, and treatment for a serious, nonpertinent 
disability of his right lower extremity.  It does not 
demonstrate that the service-connected knee disabilities 
precluded the appellant from working for months at a time, as 
opposed to limiting his ability to perform certain types of 
activities.  Likewise, the Board finds that clinical evidence 
on the extensive series of examinations over a period of 
years is more probative as to the actual level of disability 
in the average occupational setting than the reported use of 
sick leave.

In reaching the above determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000, [(Pub. L. No. 106-
475, 114 Stat. 2096 (2000)], and its implementing 
regulations, as those provisions impact upon the adjudication 
of the veteran's current claim.  However, following a 
thorough review of the record, the Board is satisfied that 
the VA has met its "duty to assist" the veteran in the 
development of all facts pertinent to his claims.  This is to 
say that the VA has made all reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, including the scheduling of multiple VA examinations, 
and the obtaining of various medical opinions.  Under such 
circumstances, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
mandated by the aforementioned legislation.

ORDER

An evaluation in excess of 10 percent for chondromalacia 
patella with degenerative changes of the right knee is 
denied.

An evaluation in excess of 10 percent for chondromalacia 
patella with degenerative changes of the left knee is denied.

An effective date earlier than February 26, 1998 for the 
award of a 10 percent evaluation for service-connected 
chondromalacia patella with degenerative changes of the left 
knee is denied.




			
	D. C. Spickler	Lawrence M. Sullivan
 Member, Board of Veterans' Appeals         Member, Board of 
Veterans' Appeals


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

